J-S44025-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTINE NAZARIO                          :
                                               :
                       Appellant               :   No. 3495 EDA 2017

              Appeal from the Judgment of Sentence May 23, 2017
      In the Court of Common Pleas of Monroe County Criminal Division at
                        No(s): CP-45-CR-0001513-2016


BEFORE: LAZARUS, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MURRAY, J.:                              FILED AUGUST 17, 2018

        Christine Nazario (Appellant) appeals from the judgment of sentence

imposed after a jury convicted her of three counts of endangering the welfare

of a child (EWOC), three counts of conspiracy to commit EWOC, and a

summary count of harassment.1            We affirm on the basis of the trial court

opinion.

        The child victims in this case are Appellant’s three biological sons.2 At

sentencing, the trial court stated:

        This was repeated physical, verbal, emotional and physical and
        spiritual abuse against [the] children that was sustained; it was
____________________________________________


1
    18 Pa.C.S.A. §§ 18 Pa.C.S.A. §§ 4304, 903, 2709.

2
  Rafael Olivo, who is Appellant’s husband and the children’s stepfather, was
also charged and convicted of the above crimes, as well as three counts of
simple assault related to his abuse of the children. He and Appellant were
tried jointly, and his separate appeal is before this Court at Commonwealth
v. Olivo, 2854 EDA 2017.
J-S44025-18


      pervasive and occurred over a significant period of time. I mean
      this was the poster case for physical abuse of children. And
      unfortunately it’s not the only poster case but it doesn’t come
      anywhere close to punishment that went astray.

N.T., 5/23/17, at 45-46. The trial court described some of the abuse:

            And I’m not going to go through everything but my
      characterization of this is as follows; that it was repeated physical
      and verbal abuse over a significant period of time that involved
      multiple beatings by two adults of three children who were in their
      care. The children were hit with hands open and closed, with any
      item that was at hand including belts, mops, slippers, etc. On one
      occasion one of the children was hit and couldn’t open his jaw
      without it hurting for a week and a half.

           A dog was beaten in front of the children in part to show
      them they must be submissive.

            Both [Appellant and her husband] smoked marijuana in the
      house . . . and in front of the children; and significantly, the
      children were told . . . that if they were questioned about the
      bruises that these beatings resulted in they were to lie or it would
      get worse.

            That’s just a quick summary; it doesn’t even capture all of
      the testimony.

Id. at 47.

      As noted, Appellant was tried jointly with the children’s stepfather,

Rafael Olivo. The trial was held from February 8 – 10, 2017. At the conclusion

of trial on February 10, 2017, the jury convicted Appellant of the

aforementioned crimes. On May 23, 2017, the trial court sentenced Appellant

to 60 to 120 months of incarceration, plus 90 days for the summary

harassment conviction, followed by three years of probation. On June 2, 2017,

Appellant filed a post-sentence motion for reconsideration of sentence. The

trial court convened a hearing on the motion on August 1, 2017. It denied

                                      -2-
J-S44025-18



the motion on October 2, 2017.          Appellant filed this timely appeal.        Both

Appellant and the trial court have complied with Appellate Rule of Procedure

1925.

        Appellant presents eight issues:

        1. At trial, whether the lower court erred when it allowed the
        Commonwealth to amend the Information on the first day of trial
        to add a new theory of criminal liability?

        2. At trial, whether the lower court erred when it allowed a child-
        victim to testify about drug use when the victim lacked personal
        knowledge of narcotics and where the narcotics were not alleged
        as a basis of criminal liability prior to the first day of trial and the
        amendment of the information?

        3. At trial, whether the lower court erred when it allowed the
        Commonwealth to ask leading questions of the child-victims?

        4. At trial, whether the lower court erred when it allowed Trooper
        Brian Borowicz to testify to a video-taped statement in
        contravention to the Hearsay Rule, the Best Evidence Rule, and
        the Tender Years statute?

        5. At trial, whether the lower court erred when, on basis of a
        hearsay objection, it prohibited the defense from cross-examining
        Trooper Brian Borowicz on statements by the father of the child-
        victims regarding his improper motives in this case?

        6. At trial, whether the lower court erred when it admitted a
        Facebook     post  about   physical   abuse  without   proper
        authentication?

        7. At trial and in disposing of post-sentence motions, whether the
        lower court erred when it determined that there was sufficient
        evidence for multiple charges of Conspiracy, rather than a single
        count of Conspiracy?

        8. In disposing of post-sentence motions, whether the lower court
        erred when it determined that the Appellant’s three charges for
        Endangering the Welfare of a Child and three charges for


                                         -3-
J-S44025-18


        Conspiracy do not merge into a single charge of Endangering and
        a single charge for Conspiracy for sentencing purposes?

Appellant’s Brief at 7-8.3

        In her first issue, Appellant claims that on the first day of trial, the trial

court improperly permitted the Commonwealth to amend the criminal

information at the six EWOC and conspiracy counts to add that Appellant

engaged in activity that would be criminal conduct in front of the children by

smoking marijuana and using other drugs.            We note that “[i]f there is no

showing of prejudice, amendment of an information to add an additional

charge is proper even on the day of trial.” Commonwealth v. Sinclair, 897
A.2d 1218, 1224 (Pa. Super. 2006) (citation omitted). Here, the amendment

did not add new charges or change the description or grading of the charges;

nor did it add facts previously unknown to Appellant.           The trial court thus

concluded that the amendment did not result in undue prejudice or unfair

surprise to Appellant. See id. at 1221 (“the purpose of [Criminal Procedure]

Rule 564 [allowing amendment of an information] is to ensure that a

defendant is fully apprised of the charges, and to avoid prejudice by

prohibiting the last minute addition of alleged criminal acts of which the

defendant is uninformed.”).

        With regard to Appellant’s multiple evidentiary claims, we recognize:

        The standard of review governing evidentiary issues is settled. The
        decision to admit or exclude evidence is committed to the trial
____________________________________________


3
    The Commonwealth has not filed a reply brief.

                                           -4-
J-S44025-18


      court’s sound discretion, and evidentiary rulings will only be
      reversed upon a showing that a court abused that discretion. A
      finding of abuse of discretion may not be made “merely because
      an appellate court might have reached a different conclusion, but
      requires a result of manifest unreasonableness, or partiality,
      prejudice, bias, or ill-will, or such lack of support so as to be clearly
      erroneous.” Commonwealth v. Laird, 605 Pa. 137, 988 A.2d
618, 636 (2010) (citation and quotation marks omitted); see also
      Commonwealth v. Sanchez, 614 Pa. 1, 36 A.3d 24, 48 (2011).
      Matters within the trial court’s discretion are reviewed on appeal
      under a deferential standard, and any such rulings or
      determinations will not be disturbed short of a finding that the trial
      court “committed a clear abuse of discretion or an error of law
      controlling the outcome of the case.” Commonwealth v.
      Chambers, 602 Pa. 224, 980 A.2d 35, 50 (2009) (jury
      instructions)[ .]

Commonwealth v. Koch, 106 A.3d 705, 710–11 (Pa. 2014).

      We note that in her sixth issue, Appellant claims that a Facebook post

of her co-defendant, Mr. Olivo, was improperly admitted at trial. This Court

recently – after Appellant took this appeal – issued a decision which provides

further support for the trial court’s admission of the post in this case, stating:

      [S]ocial media records and communications can be properly
      authenticated within the existing framework of Pa.R.E. 901 and
      Pennsylvania case law, similar to the manner in which text
      messages and instant messages can be authenticated. Initially,
      authentication social media evidence is to be evaluated on a case-
      by-case basis to determine whether or not there has been an
      adequate foundational showing of its relevance and authenticity.
      See In re F.P., 878 A.2d at 96. Additionally, the proponent of
      social media evidence must present direct or circumstantial
      evidence that tends to corroborate the identity of the author of
      the communication in question, such as testimony from the person
      who sent or received the communication, or contextual clues in
      the communication tending to reveal the identity of the sender.

Commonwealth v. Mangel, 181 A.3d 1154, 1162 (Pa. Super. 2018).




                                        -5-
J-S44025-18


      Finally, with regard to Appellant’s seventh and eighth arguments

contesting the three charges each of EWOC and conspiracy, including

Appellant’s   merger   argument,     we    highlight     a   statement   from    the

Commonwealth      when    it   addressed       Appellant’s   merger   argument    at

sentencing. The Commonwealth accurately responded that the three children,

“all had different instances of abuse from [Appellant] throughout years. To

sit here and say to the Court that a parent can beat three different children

over the course of years and come before you and only be held accountable

for one crime . . . is absurd.” N.T., 5/23/17, at 10.

      In sum, having reviewed Appellant’s brief, the record, and prevailing

law, we conclude that there was no error or abuse of discretion in this case.

Further, the Honorable Jonathan Mark, sitting as the trial court, has authored

a comprehensive and well-reasoned opinion addressing each of Appellant’s

issues. Accordingly, we adopt Judge Mark’s Rule 1925(a) opinion as our own

in affirming Appellant’s judgment of sentence. Because we have adopted the

trial court’s opinion, we direct the parties to include it in all future filings

relating to the merits of this appeal.

      Judgment of sentence affirmed.




                                         -6-
J-S44025-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/17/2018




                          -7-
                                                            1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf
                                                                                      Circulated 08/10/2018 01:43 PM




                      COURT OF COMMON PLEAS OF MONROE COUNTY
                            FORTY-THIRD JUDICIAL DISTRICT
                          COMMONWEALTH OF PENNSYLVANIA


COMMONWEALTH OF PENNSYLVANIA
                                                                 NO. 1513 CRIMINAL 2016
                 v.
                                                                 APPEAL DOCKET NO.
CHRISTINE NAZARIO,                                                   2495 EDA 2017
           Defendant


        OPINION IN SUPPORT OF ORDER PURSUANT TO Pa. R.A.P. 1925(a)

        On October 2, 2017, we issued an order denying Defendant's post sentence

motions. The order provided a bullet summary of the reasons for denial and stated that

an opinion would follow. Before the opinion was issued, Defendant filed this appeal. As

a result, we issued an order directing the Defendant to file a statement of errors

complained of on appeal pursuant to Pa. R.A.P. 1925(b) and held off filing this opinion

so that we could at once state the reasons for our order and address issues raised by

Defendant. Subsequently, Defendant filed a Rule 1925(b) statement.1 We now file this

opinion in accordance with Pa.R.A.P. 1925(a) and our Order.

                                             BACKGROUND

        Defendant was arrested and charged with committing three counts each of

Endangering the Welfare of a Child (EWOC), Conspiracy to commit EWOC, Simple

Assault, and Harassment against her children, RPG, RJG, and ARG. The charges

stem from incidents in which Defendant physically and emotionally abused the

1
  In her notice of appeal, Defendant purports to appeal from both the judgment of sentence and the order denying
his post sentence motions. However, in a criminal context, an appeal properly lies from the judgment of sentence.
See Commonwealth v. Dreves, 839 A.2d 1122, 1125 n.l (Pa. Super. 2003) (en bane) (in a criminal action, appeal
properly lies from the judgment of sentence made final by the denial of a post-sentence motion).


                                                        1
                                                          1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




children, was violent toward them, and endangered them. The children's stepfather,

Rafael Ray Olivo, was charged with committing the same four crimes against the

children. The cases were consolidated by the Commonwealth.

        A joint trial commenced on February 8 and concluded on February 10, 2017.

The Commonwealth called six witnesses, including the children, all of whom testified in

open court, the arresting trooper, and the forensic examiner who spoke with the

children at the local Child Advocacy Center (CAC) after the abuse came to light. The

Children's stepfather did not present any evidence. Defendant called two witnesses,

Chaia Nazario and Jeremy Nazario. At the conclusion of the trial, the jury convicted

Defendant of committing EWOC, Conspiracy to commit EWOC, and Harassment

against RPG, and EWOC and Conspiracy to Commit EWOC against RJG and ARG.2

        After the verdict was accepted, we entered an order scheduling a sentencing

hearing. Subsequently, Defendant filed "Pre-Sentencing Motions" asking us to impose

a single sentence for the three EWOC convictions and a single sentence for the three

Conspiracy convictions based on her assertion that imposition of multiple sentences

for each crime is barred by merger and Double Jeopardy principles.                                   In addition,

Defendant asked that we grade the EWOC and Conspiracy charges as misdemeanors

of the first degree and not felonies. (Defendant's Pre-Sentencing Motion, filed March

10, 2017).

        Defendant's motions were argued and denied during the sentencing hearing

before sentence was imposed. (N.T., 5/23/2017, pp. 6-14). At the conclusion of the

2
  Co-defendant, Rafael Olivo, was convicted of perpetrating all four crimes charged against RPG and RJG and of
committing EWOC and Conspiracy to Commit EWOC against ARG. Like Defendant, Olivo has filed an appeal.
Olivo's case is docketed in this Court to No. 1511 CRIMINAL 2016. His appeal is docketed in the Superior Court
to No. 2854 EDA 2017. On November 13, 2017, we issued an opinion pursuant to Pa. R.A.P. 1925(a) in response
to the appeal filed by Olivo. We incorporate that appeal opinion into this opinion by reference.

                                                      2
                                                1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




hearing, we sentenced Defendant to an aggregate period of incarceration of not less

than 60 months nor more than 120 months, plus 90 days on the summary Harassment

conviction, to be followed by a consecutive three-year period of probation.

      After sentence was        imposed,    Defendant filed          post sentence motions.

Defendant's filing included a motion to find merger and a motion to bar multiple

sentences on double jeopardy grounds through which she reiterated her contention

that only one sentence for the EWOC convictions and one sentence for the

Conspiracy convictions may be imposed. Defendant also restated her position that the

EWOC and Conspiracy charges should be graded as misdemeanors and not felonies.

Finally, Defendant argued that there was insufficient evidence to sustain the

convictions.   Subsequently, Defendant withdrew her offense grading claim.                        (Order

dated October 2, 2017; Defendant's brief, filed July 12, 2017, p. 1 (unnumbered); N.T.,

August 1, 2017, p. 7).

       On October 2, 2017, we issued an order denying Defendant's post sentence

motions. The order stated:

                      AND NOW, this 2nd day of October, 2017, upon
               consideration of Defendant's Post-Sentence Motion, the
               briefs and arguments of counsel, the record and file in this
               case, the evidence presented during trial, and the
               applicable law, it is ORDERED that the Motion is DENIED.
               Opinion to follow.
                       In broad summary: 1) Defendant's Merger Statue
               and Double Jeopardy arguments lack merit; 2) the
               Commonwealth presented sufficient evidence to support
               the verdict; and 3) Defendant withdrew her claim regarding
               grading of the Endangering the Welfare of a Child
               convictions

Defendant filed this appeal before an opinion was issued.




                                            3
                                                1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




                                     DISCUSSION

      Using the shotgun approach, Defendant raises eight assignments of error, all of

which are phrased as questions:

             1.       At trial, whether the Trial Court abused its discretion
             and erred as a matter of law when it allowed the
             Commonwealth to amend the information on the first day
             of trial to add a new theory of criminal liability?

             2.      At trial, whether the Trial Court abused its discretion
             and erred as a matter of law when it allowed a child-victim
             to testify about drug use when the victim lacked personal
             knowledge of narcotics and where the narcotics were not
             alleged as basis of criminal liability prior to the first day of
             trial and the amendment of the information?

             3.     At trial, whether the Trial Court abused its discretion
             and erred as a matter of law when it allowed the
             Commonwealth to ask leading questions of the child-
             victims?

             4.     At trial, whether the Trial Court abused its discretion
             and erred as a matter of law when it allowed Trooper Brian
             Borowicz to testify to a video-taped statement in
             contravention to a proper application of the Hearsay Rule,
             the Best Evidence Rule, and the Tender Years statute?

             5.     At trial, whether the Trial Court abused its discretion
             and erred as a matter of law when, on the basis of a
             Hearsay Objection, it prohibited the defense from cross-
             examining Trooper Brian Borowicz on statements by father
             of the child-victims regarding his improper motives in this
             case?

             6.     At trial, whether the Trial Court abused its discretion
             and erred as a matter of law when it admitted a Facebook
             post about physical abuse without proper authentication?

             7.     At trial and in disposing of post-sentence motions,
             whether the Trial Court abused its discretion and erred as
             a matter of law when it determined that there was sufficient
             evidence for multiple charges of Conspiracy, rather than a
             single count of Conspiracy?



                                            4
                                                            1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




                 8.     In disposing of post-sentence motions, whether the
                 Trial Court abused its discretion and erred a matter of law
                 when it determined that the Appellant's three charges for
                 Endangering the Welfare of a Child and three charges for
                 Conspiracy do not merge into a single charge of
                 Endangering and a single charge for Conspiracy for
                 sentencing purposes?

    (Defendant's Rule 1925(b) Statement, filed November 16, 2017, ,r2 (1) - (8)). The

three issues raised on post sentence motions are encompassed in assignments of

error seven and eight. For the reasons that follow, all assignments of error and all

issues raised in post sentence motions lack merit.

         1.      Amendment of the Information Was Proper

         In her first assignment of error, Defendant asserts that that we erred by granting

the Commonwealth's motion to amend the Information. We disagree.

         The version of Rule 564 of the Rules of Criminal Procedure, entitled

Amendment of Information, which was in effect when Defendant was arrested and at

time of trial provided:

                 The court may allow an information to be amended when
                 there is a defect in form, the description of the offense(s),
                 the description of any person or any property, or the date
                 charged, provided the information as amended does not
                 charge an additional or different offense. Upon
                 amendment, the court may grant such postponement of
                 trial or other relief as is necessary in the interests of
                 justice.

Pa. R.Crim. P. 564.3 The purpose of Rule 564 is to ensure that a defendant is fully

apprised of the charges, and to avoid prejudice by prohibiting the last minute addition


3
  Rule 564 was amended on December 21, 2016. The amendment became effective December 21, 2017. The
current version of Rule 564 reads: "The court may allow an information to be amended, provided that the
information as amended does not charge offenses arising from a different set of events and that the amended
charges are not so materially different from the original charge that the defendant would be unfairly prejudiced.
Upon amendment, the court may grant such postponement of trial or other relief as is necessary in the interests of

                                                        5
                                                          1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




of alleged criminal acts of which the defendant is uninformed. Commonwealth v.

Mentzer, 18 A.3d 1200 (Pa. Super. 2011 ); Commonwealth v. Sinclair, 897 A.2d 1218

(Pa. Super. 2006); Commonwealth v. Duda, 831 A.2d 728, 732 (Pa. Super. 2003).

"[O]ur courts apply the rule with an eye toward its underlying purposes and with a

commitment to do justice rather than be bound by a literal or narrow reading of the

procedural rules." Commonwealth v. Grekis, 601 A.2d 1284, 1288 (Pa. Super. 1992).

        In Mentzer, the Superior Court set forth the considerations for determining

whether amendment should be permitted.

                 [W]hen presented with a question concerning the propriety
                 of an amendment, we consider:

                     [w]hether the crimes specified in the original
                     indictment or information involve the same basic
                     elements and evolved out of the same factual
                     situation as the crimes specified in the amended
                     indictment or information. If so, then the defendant is
                     deemed to have been placed on notice regarding his
                     alleged criminal conduct. If, however, the amended
                     provision alleges a different set of events, or the
                     elements or defenses to the amended crime are
                     materially different from the elements or defenses to
                     the crime originally charged, such that the defendant
                     would be prejudiced by the change, then the
                     amendment is not permitted.

                 Sinclair, 897 A.2d at 1221 (quoting Commonwealth v.
                 Davalos, 779 A.2d 1190, 1194 (Pa. Super. 2001 ), appeal
                 denied, 567 Pa. 756, 790 A.2d 1013 (2001) (citation
                 omitted)). Additionally,

                     [i]n reviewing a grant to amend an information, the
                     Court will look to whether the appellant was fully
                     apprised of the factual scenario which supports the
                     charges against him. Where the crimes specified in
                     the original information involved the same basic

justice." Pa. R.Crim.P. 564. The Comment advises that the Rule "was amended in 2016 to more accurately reflect
the interpretation of this rule that has developed since it first was adopted in 1974. "Ld., Comment.


                                                      6
                                               1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




                elements and arose out of the same factual situation
                as the crime added by the amendment, the appellant
                is deemed to have been placed on notice regarding
                his alleged criminal conduct and no prejudice to
                defendant results.

             Id. at 1222. Further, the factors which the trial court must
             consider in determining whether an amendment is
             prejudicial are:

                (1) whether the amendment changes the factual
                scenario supporting the charges; (2) whether the
                amendment adds new facts previously unknown to
                the defendant; (3) whether the entire factual
                scenario was developed during a preliminary
                hearing; (4) whether the description of the charges
                changed with the amendment; (5) whether a change
                in defense strategy was necessitated by the
                amendment; and (6) whether the timing of the
                Commonwealth's request for amendment allowed for
                ample notice and preparation.

             Id. (citation omitted) .... 'The mere possibility amendment of
             information may result in a more severe penalty ... is not, of
             itself, prejudice.' Commonwealth v. Picchianti, 410
             Pa.Super. 563, 600 A.2d 597, 599 (1991 ), appeal denied,
             530 Pa. 660, 609 A.2d 168 (1992).

Mentzer, 18 A.3d at 1202-03. See also Commonwealth v. Beck, 78 A.3d 656, 660

(Pa. Super. 2013); Commonwealth v. J.F., 800 A.2d 942, 945 (Pa. Super. 2002),

appeal denied, 812 A.2d 1228 (Pa. 2002); Grekis, supra. Accordingly, "[i]f there is no

showing of prejudice, amendment of an information to add an additional charge is

proper even on the day of trial." Sinclair, 897 A.2d at 1224. See also Commonwealth v.

Roser, 914 A.2d 447, 455 (Pa. Super. 2006) (allowing amendment after the defendant

testified just prior to closing arguments); Commonwealth v. Womack, 453 A.2d 642,

645 (Pa. Super. 1982) (If there is no showing of prejudice, amendment of an




                                           7
                                               1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




information to add an additional charge is proper even on the day of trial);

Commonwealth v. Page, 965 A.2d 1212, 1224 (Pa. Super. 2009).

      In this case, we did not find prejudice at the time of trial. On review prompted by

this appeal, we remain convinced that there was no prejudice and that our decision to

allow amendment was proper.

      The challenged amendment was made to the EWOC and Conspiracy counts.

As originally pied in the information, the three EWOC counts each charged that

Defendant "did strike, hit, punch, push, and/or use other violence on victims: R.P.G.,

A.R.G., and R.J.G." Similarly, the three Conspiracy counts each charged that

defendant "did participate in, encourage, not discourage, and/or watched as either

Rafael Olivo or Defendant did strike, hit, punch, push, and/or use other violence on

victims: R.P.G., A.R.G., and R.J.G." (Information, filed August 17, 2016). On the first

day of trial, the Commonwealth asked to amend all six counts to add that Olivo and

Defendant engaged in activity that would be criminal conduct in front of the children.

The conduct alleged to be criminal was smoking marijuana and using other drugs and

Olivo shooting the oldest child with a BB gun. In making its motion, the Commonwealth

asserted that both defendants and their attorneys were aware of the drug use and gun

from the beginning of the case. Defense counsel countered that the amendment

constituted trial by ambush. They also argued that the amendment changed the theory

of the case. After hearing the arguments of counsel we allowed amendment, indicating

that we did not perceive any undue prejudice or unfair surprise. (N.T., 02/08/2017, p.

11 - 19. See also pp. 2-11).




                                           8
                                                1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




      In more expanded terms, after considering the law recited above, we allowed

amendment for several reasons. Initially, the amendment neither added new charges

nor changed the description or grading of the charges. Similarly, the amendment did

not add new facts previously unknown to Defendant or her attorney. The facts on

which amendment was based were known and available to both Defendant and Olivo

from the beginning of the case. Drug use in front of the children was specifically

mentioned in the Affidavit of Probable Cause, drug use and Olive's shooting the oldest

child with a BB gun were included in statements made by the children and were

brought out through testimony at the preliminary hearing, and both matters were

brought up by the children during their Children's Advocacy Center (CAC) interviews.

Defendant's attorney and counsel for Olivo had transcripts of the preliminary hearing

as well as copies of the children's statements and CAC interviews. Relatedly, while the

amendment added new verbiage to the information, it did not change the factual

scenario supporting the charges. In succinct terms, the scenario on which the charges

were based is that, over an extended period of time, Defendant and Olivo, individually

and together, verbally, emotionally, and physically abused and endangered the

children in a variety of ways, including but not limited to hitting and beating them with

belts, slippers, aerosol cans, and fists - anything that came to hand. Despite defense

posturing, Defendant and Olivo's smoking marijuana and using drugs in front of and

while caring for the children and Olive's shooting one child with a BB gun were not

novel or additional theories of criminal liability; rather, the conduct added by

amendment was from the beginning cited by both the children and the Commonwealth

as but two of the many examples of the type and nature of abuse and endangerment



                                            9
                                                  1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




that Defendant and Olivo perpetrated on the children. Accordingly, the amendment did

not and should not have either surprised Defendant or changed her defense strategy.

Finally, considering all of these facts, factors, and circumstances, we did not believe

that amendment prejudiced Defendant (or Olivo) even though it occurred immediately

prior to the evidentiary portion of the trial. We stand by our analysis.

       2.     R.P.G. was Properly Allowed to Testify About Drug Use.

       In her second assignment of error, Defendant argues that we erred and abused

our discretion by allowing R.P.G. to testify about drug use because: 1) R.P.G. "lacked

personal knowledge of narcotics;" and 2) "narcotics were not alleged as basis of

criminal liability prior to the first day of trial and the amendment of the information."

Neither aspect of this assignment of error holds water.

       The second assignment of error stems from an objection to R.P.G.'s testimony,

elicited by the Commonwealth, about his mother's drug use that occurred in front of,

and while she was responsible for the care of, R.P.G. and his siblings. In explaining

how his Mother had abused him and his siblings over time, RPG testified that his

mother "was abusive. She abused drugs. She had hit me and my brothers; so did he

[Olivo]." (N.T., 02/08/2017, p. 71). The Commonwealth then asked questions to flesh

out the types of abuse, beginning with asking R.P.G. what he meant by his statement

that his mother "abused drugs." In his responses, R.P.G. stated that his mother

abused drugs, mainly marijuana but also other drugs the names and types of which he

did not know, and that he saw her use marijuana in front of himself and his siblings on

several occasions. (Id. at 71-74). Several questions into this line of inquiry, counsel for

Defendant objected. After an on-record side-bar conference, in which Defendant's



                                             10
                                                 1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




attorney summarily argued that the testimony was irrelevant and not based on

personal knowledge, we overruled the objection. (Id. at 71-73). RPG went on to briefly

testify that his mother would use marijuana in front of himself and his siblings. When

asked by the Commonwealth how he knew it was marijuana she was smoking and not

a cigarette, R.P.G. stated that the substance had a brown wrapping and that his

mother was less alert and more drifty after smoking it. (Id. at 74).

       On cross-examination, Counsel for defendant questioned R.P.G. regarding his

testimony about his mother's drug use. Among other things, Defendant's attorney

elicited testimony, as he had previously argued at sidebar, that the other drugs taken

could have been prescribed medication, although R.P.G. noted that in his experience

packaging for doctor-prescribed medication was different. (N.T., 02/08/2017, p. 72,

96).

       Given these facts and the timing of the objection at trial, we do not believe that

Defendant has properly preserved this evidentiary challenge. The objection was not

made when the Commonwealth first asked R.P.G. questions about his statement that

his mother "abused drugs." Instead, the objection was not lodged until four questions

into that line of inquiry. Since the objection was not made at the earliest possible

moment, we believe the issue has been waived.

       In the alternative, Defendant's two-part evidentiary challenge is substantively

without merit. In this regard, the second aspect of this assignment of error does

nothing more than reiterate Defendant's challenge to amendment of the information.

That challenge is baseless for the reasons discussed above.




                                            11
                                                1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




       The first aspect of this assignment of error, which alleges that R.P.G. lacked

personal knowledge of narcotics, is equally unavailing. At time of trial, R.P.G. was

fourteen and his testimonial competency was not challenged. Given the context, facts,

and circumstances of this case, the elements of the crimes charged, and the other

evidence presented during the trial, testimony regarding Defendant's drug use was

clearly relevant. Such testimony related directly to all charges that were presented to

the jury. This is especially true given the amendment that we permitted. In addition, the

testimony provided background and context for the substantial evidence of abuse,

endangerment, harassment, and neglect that was presented. Further, despite

Defendant's bald, self-serving assertion to the contrary, R.P.G. had the requisite

personal knowledge regarding the subject matter of his testimony (Pa.RE. 602). He

personally witnessed Defendant smoke marijuana and consume drugs, was able to

describe the color of the drugs his mother was using, the way the drugs were

packaged, and his mother's behavior and conduct after she smoked or ingested the

drugs. (N.T., 02/08/2017, p. 71-4, 96). Finally, this issue, as raised by Defendant at

trial and as reiterated on appeal goes to the weight of the testimony and not its

admissibility.

       Simply, Defendant waived this issue. In the alternative, allowing R.P.G. to

testify about Defendant's drug use was neither an error nor an abuse of discretion.

       3.        Allowing Some Leading Questions to Be Asked of Child Victims in a
                 Child Abuse Prosecution was Proper

       In his third assignment of error, Defendant makes a bald, general claim that we

erred by allowing the Commonwealth "to ask leading questions of the child victims."

This is another issue that has been waived. Alternatively, the issue lacks merit.

                                           12
                                                1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




       Defendant's third assignment of is devoid of any specifics that would allow this

Court to meaningfully address, or the Superior Court to meaningfully review, her

challenge. Despite the fact that the trial transcript was distributed prior to sentencing

and more than seven months before Defendant's Rule 1925(b) statement was filed,

Defendant did not specify which of the children she believes were improperly led on

direct or re-direct, did not provide page references, did not point to or otherwise

meaningfully attempt to identify the questions, answers, and subject matter she

believes were objectionable, and did not cite to any objections made by her attorney.

It is simply not this Court's obligation to provide the specificity and record references

needed for appellate review. Defendant has waived this assignment of error.

       Similarly, and importantly, Defendant did not even attempt to allege that she

was prejudiced by the use of leading questions, or that the method of questioning led

to introduction of evidence that would not otherwise have been admitted or admissible.

Absent a claim of prejudice, even if there was some error in the mode of questioning,

we do not believe that relief would be warranted.

      Alternatively, allowing the Commonwealth to ask child-witnesses some leading

questions in this criminal case involving child abuse was not error.

       Pa.RE. Rule 611 (c) sets forth the general rule that leading questions are not

permitted on direct or re-direct examination except as needed to develop a witness's

testimony. At the same time, Rule 611 (a) gives trial courts broad discretion to regulate

the manner in which witnesses are examined. This discretion includes controlling the

use of leading questions at trial. Commonwealth v. Bell, 476 A.2d 439 (Pa. Super.

1984). "The law in this area is clear. The allowance of leading questions lies within the



                                           13
                                                 1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




discretion of the trial court and a court's tolerance or intolerance of leading questions

will not be reversed absent an abuse of discretion." Katz v. St. Mary Hospital, 816 A.25

1125 (Pa. Super. 2003) (quoting Commonwealth v. Johnson, 541 A.2d 332 (Pa.

Super., 1988). Stated another way, the rules on leading questions "are liberally

construed in modern practice, with a large measure of discretion in the court to permit

parties to elicit any material truth without regard to the technical consideration of who

called the witness." Bell v. City of Philadelphia, 491 A.2d 1386, 1389 (Pa. Super.

1985).

         The general rule that leading questions are not permitted on direct or redirect

examination is subject to a variety of "tolerances" or "expections."                    In this regard,

leading questions are routinely permitted with respect to witnesses, such as children,

the elderly, and persons with mental health issues, who have difficulty understanding

or responding to non-leading questions. As to children, they are easily intimidated by

the courtroom setting, and a trial judge should display a tolerance for direct, succinct,

and even leading questions. See, Commonwealth v. Willis, 552 A.2d 682 n. 3 (Pa.

Super. 1988), allocatur denied, 559 A.2d 527 (Pa. 1989) (children should be asked

direct rather than convoluted or compound questions during examination). See also

Commonwealth v. Polston, 616 A.2d 669, 678 (Pa. Super. 1992).

         In this case, Defendant complains only generally about an unspecified number

of leading questions being asked in open court in a criminal trial of child witnesses who

were the victims of physical, mental, and emotional abuse by their mother and

stepfather. Under the cited cases and rules that have developed over time, we believe




                                            14
                                                 1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




that our tolerance of leading questions being asked of the child victim-witnesses was

eminently proper.

      As noted, Defendant has not identified which of the children were asked leading

questions or cited to any specific question, objection, or answer. It is not our job to

identify the testimony that forms the basis of Defendant's claims. Nonetheless, we

have briefly reviewed the record and have found only a limited number of instances

where a "leading question" objection was made during the testimony of the three

children. None of the elicited responses is of such a character that the information

would not have come into evidence but for the leading format. Further, given the

nature of the charges, the children's ages and status as victims, the open courtroom

setting, the fact that their parents are the defendants, and the other facts and

circumstances discussed above, we do not believe that overruling any of the limited

number of objections to which Defendant might now point constituted an abuse of

discretion or led to Defendant being prejudiced in any way. See Commonwealth v.

Ragan, 743 A.2d 390, 404 (Pa. 1999) ("evaluating the prejudicial effect of leading

questions depends upon the substance of, circumstances surrounding, and responses

to the questions as well as the "atmosphere of trial").

       In short, Defendant has waived this issue. In the alternative, Defendant has

failed to allege prejudice, and further, her evidentiary challenge is baseless.

       4.     Allowing Prior Consistent Statements of Child Victims in a Criminal Case
              Arising from Child Abuse Was Proper

       In her fourth assignment of error, Defendant argues that we erred and abused

our discretion by allowing the investigating state trooper to testify to video-taped




                                            15
                                                   1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




statements made by the children in contravention of the Hearsay Rule, the Best

Evidence Rule, and the Tender Years status. This, too, is baseless.

       It is firmly established that,

              "[q]uestions concerning the admissibility of evidence lie
              within the sound discretion of the trial court, and [a
              reviewing court] will not reverse the court's decision on
              such a question absent a clear abuse of discretion."
              Commonwealth v. Chmiel, 558 Pa. 478, 493, 738 A.2d
406, 414 (1999), cert. denied, 528 U.S. 1131, 120 S. Ct.
970, 145 L. Ed. 2d 841 (2000). An abuse of discretion
              requires:

                     not merely an error of judgment, but where the
                    judgment is manifestly unreasonable or where the
                     law is not applied or where the record shows that
                    the action is a result of partiality, prejudice, bias or
                     ill will.

              Commonwealth v. Widmer, 560 Pa. 308, 322, 744 A.2d 745,
              753 (2000) (citation omitted).

Commonwealth v. Hunzer, 868 A.2d 498, 510 (Pa. Super. 2005), appeal denied, 880
A.2d 1237 (Pa. 2005). In this case, we neither erred nor abused our discretion in

allowing the challenged testimony.

       Initially, the testimony of Trooper Borowicz was admissible as prior consistent

statements of the children. The law with regard to whether a trial court may properly

admit prior consistent statements of a child victim is well-settled.

              To the extent that prior consistent statements are offered
              to prove the truth of the matter asserted therein, they are
              plainly inadmissible hearsay. However, when they are
              offered to corroborate in-court testimony, prior consistent
              statements are not hearsay.

                                             ***

              The general rule precluding corroboration of unimpeached
              testimony with prior consistent statements is subject to

                                              16
                                   1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




exceptions when particular circumstances in individual
cases tip the relevance/prejudice balance in favor of
admission. Among the common examples of such
exceptions are prior consistent statements which
constitute prompt complaints of sexual assault. ... Evidence
of a prompt complaint of sexual assault is considered
specially relevant because (rightly or not) a jury might
question an allegation that such an assault occurred in
absence of such evidence.

                            ***

Prior consistent statements may also be considered
specially relevant when the witness' status alone is such
that his or her testimony may be called into question even
in the absence of express impeachment.

                            ***

Similarly, jurors are likely to suspect that unimpeached
testimony of child witnesses in general, and child victims of
sexual assaults in particular, may be distorted by fantasy,
exaggeration, suggestion, or decay of the original memory
of the event. Prior consistent statements may therefore be
admitted to corroborate even unimpeached testimony of
child witnesses, at the trial court's discretion, because
such statements were made at a time when the memory
was fresher and there was less opportunity for the child
witness to be effected by the decaying impact of time and
suggestion.

                            ***

The principle exception to the general rule of exclusion is
that prior consistent statements may be admitted to
corroborate or rehabilitate the testimony of a witness who
has been impeached, expressly or impliedly, as having a
faulty memory, or as having been induced to fabricate the
testimony by improper motive or influence. Admission of
prior consistent statements on such grounds is a matter
left to the sound discretion of the trial court, to be decided
in light of the character and degree of impeachment. It is
not necessary that the impeachment be direct; it may be
implied, inferred, or insinuated either by cross-
examination, presentation of conflicting evidence, or a
combination of the two.

                              17
                                                 1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




Hunzer, 868 A.2d at 512 (quoting Commonwealth v. Willis, 552 A.2d 682, 691-692

(1988) (citations omitted in original). In this case, the children were physically rather

than sexually assaulted. However, the evidentiary bases for allowing prior consistent

statements of child victims is the same.

       Furthermore, all three children testified at trial and remained available to

Defendant, if she needed or desired to call them, on her side of the case. The law

cited above and the fact that the children testified obviates Defendant's Hearsay

(including Tender Years hearsay) and Best Evidence Rule arguments. The children

testified, first-hand, about the physical, emotional, mental, and verbal abuse

perpetrated upon them by Defendant and Olivo. Given the history and circumstances

of this case, the consistency in the children's statements, the ages of the children, and

the fact that the children were the victims, there is no question that their testimony was

at once reliable and the best evidence of the abuse.                The challenge testimony of

Trooper Borowicz merely brought in prior consistent statements which, under the law

summarized above, were clearly admissible.

       Finally, as with her leading questions challenge, Defendant did not allege

prejudice. That is in all likelihood because there is none. Again the testimony merely

brought in unquestionably admissible prior consistent statements.                     The statements

were clearly relevant. As to prejudice, there was no surprise. The children have been

consistent in their statements since the abuse was disclosed, their trial testimony was

consistent with their pre-trial statements, and as noted, Defendant and her attorney

have been aware and have had copies of the children's prior statements for the

entirety of this case.    Further, references to the children's prior video-recorded


                                            18
                                                 1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




statements were brief in number and general in nature.                      There simply was no

prejudice.   To the extent any prejudice is perceived, the probative value far

outweighed any prejudicial effect.

       5.     The Court Properly Sustained the Commonwealth's Objection to
              Defense Counsel's Question and, In Any Event, Defendant's Attorney
              Later Elicited the Testimony and Information He Wanted to Elict.


       In her fifth assignment of error, Defendant argues that we erred and abused our

discretion by prohibiting defense counsel from cross examining the investigating state

trooper "on statements by the father of the child-victims regarding his improper

motives." Again, there was no error and no prejudice.

       During cross examination of Trooper Borowicz, Defendant's attorney asked:

"And when you interviewed [the children's father] he indicated to you that he wanted to

take over custody of the children?"       The assistant district attorney interjected a

hearsay objection. An on-record sidebar ensued. After hearing from all attorneys, the

objection was sustained. (N.T., 02/08/2017, pp. 228-30).                   This evidentiary ruling

apparently forms the basis for Defendant's challenge.

       Prompted by this appeal, we have again reviewed the question and Trooper

Borowics' testimony. We believe the objection was properly sustained. The question

clearly called for hearsay. It also called for irrelevant evidence. This is not a case with

a child custody overlay.    Prior to the abuse coming to light, the children lived with

Defendant for years.       No custody contest or proceeding was referenced.                            The

children's father did not obtain custody until after the allegations of abuse were made.




                                            19
                                                                 1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




           In any event, there was no prejudice.                     Through her next query, Defendant's

attorney asked the question again in another way and, in the absence of another

objection, received a response from Trooper Borowics:

           Q: Trooper you - - when talking to the children you heard them say that dad
              wants custody of them, Correct? Yes or no."

           A: Those words no.

           Q: Okay, well when you say it in that manner, is there something else that
              heard that is related to that?

           A: I heard that their dad is willing to take them in open arms just like every other
               loving dad.

(N.T., 02/08/2017, p. 230). Thus, although the witness may not have given the answer

counsel hoped for, Counsel for Defendant was able to ask the question and elicit the

response he sought. Accordingly, there was no prejudice.4

           6.       Allowing Introduction of the Facebook Post Was Not Error

           In her sixth assignment of error, Defendant alleges that we erred and abused

our discretion by allowing the Commonwealth to introduce a Facebook post without

proper authentication. This claim likewise lacks merit.

           Again, admission of evidence is within the sound discretion of the trial court and

will be reversed only upon a showing that the trial court clearly abused its discretion.

Hunzer, supra.            Generally, the requirement of authentication or identification as a

condition precedent to the admissibility of evidence is satisfied by evidence sufficient

to support a finding that the matter in question is what its proponent claims. Pa. R.E.

901 (a). With regard to "the admissibility of electronic communication, such messages

are to be evaluated on a case-by-case basis as any other document to determine


4
    In this regard, we note that defense counsel did not follow-up or expand on this line of inquiry.

                                                            20
                                                 1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




whether or not there has been an adequate foundational showing of their relevance

and authenticity." In the Interest of F.P., 878 A.2d 91, 96 (Pa. Super. 2005).

"[A]uthentication of electronic communications, like documents, requires more than

mere confirmation that the number or address belonged to a particular person.

Circumstantial evidence, which tends to corroborate the identity of the sender, is

required." Commonwealth v. Koch, 39 A.3d 996, 1005 (Pa. Super. 2011 ).

           In this case, we allowed introduction of the Facebook post because there was

enough direct and circumstantial evidence to allow it.            First, the Facebook post was

shared by Rafael Olivo on his own Facebook wall. ( See Commonwealth Exhibit 1 ).

Second, the post discussed and depicted the practice of performing "Cocotasos" - the

act of hitting a child hard on the head with knuckles - for the purpose of "[s]haping

Hispanic kids for a better tomorrow .... " (Id.). Prior to the introduction, there had been

testimony that Olivo, who is Hispanic, gave the children, who are also Hispanic,

"Cocotasos." Third, the Commonwealth offered the Facebook page through a defense

witness, Chaia Nazario, who clearly authenticated and established a foundation for the

exhibit:

       Q: [Assistant District Attorney]   Now I'm handing you what's been marked as
       Commonwealth's Exhibit 1.

       A: [Chaia Nazario] Okay.

       Q: That's a Facebook page, correct?

       A: Yes.

       Q: And whose Facebook page is of that?

                      ******
       A: It's Rafael Olivos.



                                            21
                                                1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




      Q: Okay, and is there a post that is on that Facebook page?

      A: Yes.

      Q: And it stated what?

      A: Cocotasos, shaping Hispanic kids for a better tomorrow.

                     ******
      Q: But Rafael posts a post on Facebook about giving children cocotasos,
      correct?

                     ******
      Q: Is that correct?

      A: That he put that on there? Obviously yes ma'am.

(N.T., 02/09/2017, pp. 34-36).

      Simply, there was more than enough authenticated the Facebook post. We did

not err or abuse our discretion by admitting the post into evidence.

      7.       There Was Sufficient Evidence to Support the Conspiracy Convictions
               and We Properly Determined That the Three EWOC Counts and the
               Three Conspiracy Counts Did Not Merge

       In her post sentence motions, Defendant alleged that because each of the three

EWOC counts and each of the three Conspiracy counts reference all three children,

the EWOC charges merge under Pennsylvania's Merger statue, 42 Pa. C.S.A. § 9765,

and the Double Jeopardy Clause.      In her brief in support of post sentence motions,

Defendant added a claim that there was insufficient evidence to support multiple

Conspiracy convictions because there was only one multi-victim "overarching

conspiracy."    In her final two assignments of error, Defendant reiterated her merger

argument as to both EWOC and Conspiracy and repeats her contention that there was




                                           22
                                                              1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




insufficient evidence to support multiple Conspiracy convictions.5                               For the reasons

discussed below, Defendant misinterprets the law.                                Accordingly, her final two

assignments of error, like the post sentence motions which preceded them, do not

hold water.6

Section 9765 of the Judicial Code, entitled Merger of Sentence, provides:

           § 9765. Merger of sentence

                  No crimes shall merge for sentencing purposes unless the
           crimes arise from a single criminal act and all of the statutory
           elements of one offense are included in the statutory elements of
           the other offense. Where crimes merge for sentencing purposes,
           the court may sentence the defendant only on the higher graded
           offense.

42 Pa. C.S.A. § 9765. "The statute's mandate is clear. It prohibits merger unless two

distinct facts are present: 1) the crimes arise from a single criminal act; and 2) all the

statutory elements of one offense are included in the statutory elements of the other."

Commonwealth v. Baldwin, 985 A.2d 830, 833 (Pa. 2009). See also Commonwealth v

Calhoun, 52 A.3d 281, 285 (Pa. Super. 2012) (Section 9765, particularly as elucidated

by our Supreme Court in Baldwin, evinces a clear intent to confine merger for

sentencing purposes to the defined condition that all the statutory elements of one of

the offenses are included in the statuary elements of the other).                                       Our merger

jurisprudence is

                    rooted in the protection against double jeopardy provided
                    by the United States and the Pennsylvania Constitutions.
                    See Baldwin, supra at 836; see also U.S. Const. Amend. V
5
    She did not, however, repeat her Double Jeopardy claim.
6
  Defendant's post sentence motions and her final two assignments of error also mirror, or at least track with, the
"Pre-Sentencing Motions" she filed. Those motions were argued and denied before sentence was imposed. (N.T.,
5/23/2017, pp. 2-13). We briefly summarized our reasons for the denial on the record. (Id. at 13). We incorporate
our on-record statements into this opinion by reference.


                                                         23
                                               1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




             ("nor shall any person be subject for the same offence to
             be twice put in jeopardy of life or limb"); Pennsylvania
             Const. Art. 1, § 10 ("No person shall, for the same offense,
             be twice put in jeopardy of life or limb"). However, our
             Supreme Court has long recognized that 'the same facts
             may support multiple convictions and separate sentences
             for each conviction included offenses.' Commonwealth v
             Anderson, 538 Pa. 574, 650 A.2d 20, 22 (1994). The
             Court in Anderson notes its continuing concern to avoid
             giving criminals a 'volume discount' on crime. Id.

Calhoun, 52 A.3d at 284-85 (footnote omitted).

      In this case, Defendant's last two assignments of error may be discussed

together. Defendant attempts to argue that, because the crimes charged arose from

what she characterizes as a single act or single set of facts, the elements of each of

the EWOC counts are the same, the elements of the three Conspiracy counts are the

same, and each count of each charge references all three children, merger is required

for sentencing purposes and the Commonwealth has failed to prove more than one

Conspiracy. However, what Defendant has fails to fully confront is that the crimes did

not arise from a single incident or involve only one victim.           Rather, the crimes arise

from a series of incidents that occurred over an extended period of time and,

nothwithstanding the language or structure of the counts in the information, involved

three victims who, of course, are Defendant's children. In addition, our Supreme Court

long ago rejected the single act theory of merger. See Commonwealth v Frisbie, 485
A.2d 1098 (Pa. 1984 ). See also Commonwealth v Yates, 562 A.2d 908 (Pa. Super.

1989) (citing cases)(analyzing Frisbie in the context of a sentencing merger claim).

Further, despite Defendant's protestations to the contrary, it is now well settled that

multiple convictions may be sustained, multiple sentences are permitted, and merger

does not apply where, as here, multiple victims are endangered, injuried, or impacted

                                          24
                                                  1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




by a single criminal act. Fisbie; Yates. Along similar lines, our appellate courts have

in no uncertain terms stated that there will be no "volume discount" on crime.                          See

Commonwealth v. Anderson, 650 A.2d 20 (Pa. 1994); Calhoun, supra; Yates, supra.

       In this case, the language and structure of the information notwithstanding, it

was clear from the beginning to the end that there were three victims, each of whom

was individually abused by Defendant and Olivo, that the Commonwealth intended to

charge Defendant and Olivo with committing and conspiring to commit EWOC against

each child, and that the case would be presented to the jury in this matter. It was also

clear that there was not a single criminal act, incident, or episode, but, rather, a series

of separate incidents of abuse that occurred over time.              In their pre-trial statements,

each child outlined more than one instance of abuse that he suffered and detailed

abuse suffered by his siblings. Similarly, during trial, each child testified about multiple

acts of abuse perpetrated on him, as well as his brothers, by Defendant and Olivo over

time. The following passage, written by this Court in response to a challenge to the

sufficiency of the evidence raised by Olivo in this separate appeal, summarizes the

children's testimony regarding the number of incidents, the nature and severity of the

abuse, and the time period over which the multiple acts occurred.

              As noted, all three of the children testified in open court
              and    were cross-examined.       Each      child  provided
              background information and testified about verbal and
              physical abuse and assaults he suffered at the hands of
              Defendant. Each child also testified about abuse and
              assaults perpetrated by Defendant on the child's siblings.
              The children, who knew the difference between being
              spanked for punishment and being abused, explained that
              at times they were hit as frequently as five to six times a
              week.
                     In summary, the testimony of the children
              established that, over an extended period of time,


                                             25
                                                 1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




             Defendant verbally, emotionally, and physically abused the
             children, hitting and beating them with belts, slippers,
             aerosol cans, and fists - anything that came to hand. This
             included, but was by no means limited to, Defendant giving
             the children "cocotasos" - hitting them on the head with his
             knuckles. At times, the children sustained bruises, cuts, or
             scrapes. They often experienced pain. On one occasion,
             Defendant shot the oldest child with a pellet or BB gun.
             On another occasion the oldest child was hit so hard he
             could not open his jaw for several days. On yet another
             occasion, the middle child had the wind knocked out of him
             when Defendant punched him in the chest. In addition,
              Defendant called the children names and swore at them.
              Further, Defendant stood by while his wife, the children's
             mother, abused and assaulted them. Sometimes,
              Defendant and the children's mother were abusive toward
             the children together. On top of the physical, emotional,
             and verbal abuse, Defendant abused the family dog in the
             children's presence and, along with their mother, smoked
             marijuana in front of the children. For the most part, the
             abuse and assault perpetrated on the children by
              Defendant (and their mother) happened in the home. The
             children were threatened and told there would be dire
             consequences if they told anyone about the abuse.

(Appeal Opinion, Commonwealth v Olivo, No. 1511 CRIMINAL 2016, 2854 EDA 2017,

filed November 13, 2017, pp. 8-9). By way of additional illustration, and not limitation:

R.P.G. testified about Defendant pushing him to the ground and striking him with a

broom on one occasion and with her fists while wearing rings on another occasion;

R.J.G. testified that, while in the presence of Defendant, Olivo hit him in the chest with

a fist so hard he "couldn't breathe" and "felt dizzy" and Defendant did nothing other

than to bring R.J.G. a glass of water afterwards; and A.R.G. testified about both

Defendant and Olivo hitting him with a belt so hard it left marks. (N.T. 02/08/2017, pp.

80-82, 137-138, 162).     Finally, with the input of all counsel, including Defendant's

attorney, the verdict slip was structured to reflect and the final charge was given with

the understanding that there were three victims and that Defendant was charged with


                                            26
                                                             1_Opinon in Support of Order Pursuant to Pa.R.A.P. 1925(a).pdf




committing each crime listed against each child. (See Verdict Slip, filed February 10,

2017; N.T., 2/9/2017 (A), pp. 9-11, 12-19, 25-30, 32; N.T., 2/9/2017, (B), pp. 84-86;

N.T., 5/23/2017, p.13).7

        Simply, this is not a single act case. Rather, it is a multiple act case involving

three victims.      Under the law cited above, there was ample evidence to support the

three Conspiracy convictions and sentencing merger does not apply. Cut to the quick,

Defendant is asking for a three-for-one volume discount.                             Her request is not only

legally untenable, but, given the facts and her relationship to the children, repugnant.

        For these reasons, several appeal issues have been waived and, in any event,

all eight assignments of error are devoid of merit. Accordingly, we believe that the

judgment of sentence should be affirmed.

                                                             BY THE COURT:

                                                                                                   (J        Cl€rk of Courts
                                                                                                    TA:o,I
                                                                                                   s.J
                                                                                                             "'. .flJ
                                                                                                       ¥.'Ii 0�              -{ H
                                                                                                                        '1. 1rif . '·i�C,·i=jq
                                                                                                                                     ·' ,U • ..... -

DATE:




Cc:     Superior Court of Pennsylvania
        Jonathan Mark, J
        Julieane Fry, Esq., Office of the District Attorney
        Eric Closs, Esq., Office of the Public Defender




7
  Due to a change in court reporters, there are two transcripts from February 9, 2017, the second day of trial. The
first transcript, prepared by Danielle Henshue, RPR and filed of record on March 31, 2017, will be referred to and
cited as "N.T., 2/9/2017 (A)," and the second transcript, prepared by Cheryl Peters, Court Reporter and filed on
April 7, 2017, will be cited as "N.T., 2/9/2017 (B)."

                                                        27